Title: From George Washington to David Henley, 22 January 1783
From: Washington, George
To: Henley, David


                        
                            Sir,
                            Newburgh 22d Jan. 1783
                        
                        If Mr Parker should have left Boston I will thank you for opening the inclosed Letter to him &
                            complying with the Contents of it. The amount of the Acct shall be remitted so soon as it is made known to Sir Yr most obt
                                Servt
                        
                        
                            Go: Washington
                        
                        
                            P.S. I should be glad to get the Articles wrote for as soon as possible.
                        
                    